DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-21 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 1381 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, claims 1, 8, and 15 recites broads recitation “exceeding a given percentage range/limitation”, and the claim also recites “the given percentage range/limitation or less” which is the narrower statement of the range/limitation.

Claim(s) 2-7, 9-14, and 16-21 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010151327 A) in view of Baetens (US 20180313550 A1), Cheney (US 20150275341 A1), and Rao (US 5180450 A).

Regarding claim 1:
Shimizu discloses an air conditioner (Fig. 1) comprising:
an outdoor unit comprising a compressor #2, an outdoor heat exchanger #13, an expansion valve #12, and a refrigerant pipe configured to connect the outdoor heat exchanger to the expansion valve (see Fig. 1, pipes 3, 5, 15, 15, and pipes from cond. 13 to EV 12); 
an indoor unit comprising an indoor heat exchanger #8; and
a connection pipe #11 configured to connect the outdoor unit to the indoor unit (see Fig. 1), 
the refrigerant pipe made of a ductile stainless steel material having a delta ferrite matrix structure of 1% or less on the basis of a grain area (see table in [0018], & description from [0016-0023]), and 
the refrigerant pipe comprising a suction pipe #15 that guides suction of a refrigerant into the compressor.

Shimizu does not specifically disclose wherein the air conditioner has refrigeration capacity of 7 kW to 11 kW.

Baetens teaches an air conditioner having a capacity between 7 kW to 11 kW (see table in [0036]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have provided the system of Shimizu with a refrigeration capacity of 7 kW to 11 kW as taught by Baetens.

One of ordinary skills would have recognized that doing so would have optimized the system for a specific (i.e. low capacity) application; thereby, making the system more efficient.

Shimizu does not also disclose wherein an R134a is used as the refrigerant.

By official notice, the examiner submits that R134a is a well-known refrigerant.

Therefore, as per MPEP 2144.06 – II, it would have been obvious to one of ordinary skill in the art before the effective filling date to have provided the system of Shimizu with an R134a used as the refrigerant.

One of ordinary skills would have recognized that employing an R134a refrigerant would have made the system more reliable and safe; at least by virtue of R134a refrigerants having high thermal stability, low boiling point, chemical inertness, and being non-toxic and non-flammable.

Shimizu does not specifically disclose wherein the ductile stainless steel material has an austenite matrix structure of 99% or more.

Cheney teaches that using stainless steel having an austenite matrix structure of 99% is known in the art. See at least [0198]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have provided the system of Shimizu with the ductile stainless steel material having an austenite matrix structure of 99% or more as taught by Cheney.

One of ordinary skills would have recognized that doing so would have prevented corrosion of the pipe (known characteristic of austenite steel); thereby, reducing maintenance cost associated with operating the system.

Shimizu does not disclose wherein the suction pipe has an outer diameter of 12.07 mm.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity (see [0042]).

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Shimizu as modified does not specifically disclose wherein an average grain diameter of the austenite matrix structure is 30 um to 60 um.

Rao teaches wherein an average grain diameter of the austenite matrix structure is 50 um (within the claimed range); and that the average grain diameter of the austenite matrix structure is a result effective variable (see col. 6, L 61-67 and col. 7, L 19-41). Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have provided the system of Shimizu as modified with an average grain diameter of the austenite matrix structure being 30 um to 60 um.

One of ordinary skills would have recognized that doing so would have facilitating addition of other elements to the matrix structure so as to render the material more forgiving for process variability as suggested by Rao (col. 7, L 19-41).

Regarding claims 2-3:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 7.94 mm, and wherein the suction pipe has an inner diameter of 12.30 mm, and the discharge pipe has an inner diameter of 7.66 mm.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).
Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity (see [0042]).

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 4-5:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 9.52 mm, and wherein the suction pipe has an inner diameter of 12.30 mm, and the discharge pipe has an inner diameter of 9.20 mm.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity (see [0042]).

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 6-7:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 12.70 mm, and wherein the suction pipe has an inner diameter of 12.30 mm, and the discharge pipe has an inner diameter of 12.30 mm.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity (see [0042]).

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 8 & 15:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claims 8 & 15.

Only the differences will be addressed.

Shimizu does not disclose wherein the suction pipe has an outer diameter of 15.88 mm or 19.05 mm as per claims 8 and 15 respectively.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity (see [0042]).

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 9-14 and 16-21:
Shimizu as modified discloses all the limitations; except for the claimed dimensions of the suction and discharge pipes.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity (see [0042]).

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered.

Applicant amendments have overcome the specification objection, the claim objections, and the claim interpretation under 112(f) of the previous office action.

With respect to the rejection under 103, applicant submitted that the cited reference does not disclose:

I. wherein the ductile stainless steel material has an austenite matrix structure of 99% or more.

It was pointed out to the applicant that Cheney teaches the usage of stainless steel having an austenite matrix structure of 99%. Thus, it would have been obvious to one of ordinary skill in the art to have provided the system of Shimizu with the ductile stainless steel material having an austenite matrix structure of 99% or more as taught by Cheney, with the benefit of preventing corrosion of the pipe (known characteristic of austenite steel).

lI. wherein an average grain diameter of the austenite matrix structure is 30 um to 60 um.

It was also pointed out to the applicant that Rao teaches wherein an average grain diameter of the austenite matrix structure is 50 um (within the claimed range); and that the average grain diameter of the austenite matrix structure is a result effective variable (see col. 6, L 61-67 and col. 7, L 19-41). Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been obvious to one of ordinary skill in the art to have provided the system of Shimizu with an average grain diameter of the austenite matrix structure being 30 um to 60 um; with the benefit of facilitating addition of other elements to the matrix structure so as to render the material more forgiving for process variability as suggested by Rao (col. 7, L 19-41).

The newly added limitation of the last paragraph of claims 1, 8, and 15 is indefinite as the scope of said limitation is unclear. See 112 section above for more details.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Matweb (Overview of Materials for Austenitic and T400 Stainless Steel) teaches percentage composition of elements for stainless steel metal.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/05/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763